Case 4:20-cr-00047-ALM-CAN Document 10 Filed 02/12/20 Page 1 of 6 PageID #: 30




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  UNITED STATES OF AMERICA                   §         SEALED
                                             §
  v.                                         §         Case No. 4:20CR 4*1
                                             §         Judge JerriOn
                                             §
                                             §
                                             §
  CRAIG REASON (4)                           §


                                        INDICTMENT

       THE UNITED STATES GRAND JURY CHARGES:

                                         COUNT ONE
                                                 Violation: 21 U.S.C. § 846 (Conspiracy
                                                 to Possess with Intent to Distribute
                                                 Methamphetamine)

          That sometime in or around December 2018, in the Eastern District of Texas and

 elsewhere, and Craig Beason, did knowingly

 and intentionally combine, conspire, and agree with each other and other persons known

 and unknown to the United States Grand Jury, to knowingly and intentionally possess with

 the intent to distribute a substance or mixture containing a detectable amount of

 methamphetamine, a controlled substance, in violation of 21 U.S.C. § 841(a)(1).

          In violation of 21 U.S.C. § 846.




 Indictment
 Page 1
Case 4:20-cr-00047-ALM-CAN Document 10 Filed 02/12/20 Page 2 of 6 PageID #: 31




                                        COUNT TWO
                                                   Violation: 21 U.S.C. § 846 (Conspiracy
                                                   to Possess with Intent to Manufacture
                                                   and Distribute Gamma-Hydroxybutyric
                                                   Acid)
          That sometime in or around December 2018, in the Eastern District of Texas and

 elsewhere, and Craig Beason, did knowingly

 and intentionally combine, conspire, and agree with each other and other persons known

 and unknown to the United States Grand Jury, to knowingly and intentionally possess with

 the intent to manufacture and distribute a substance or mixture containing a detectable

 amount of gamma-hydroxybutyric acid, a controlled substance, in violation of 21 U.S.C. §

  841(a)(1).

          In violation of 21 U.S.C. § 846.

                                       COUNT THREE
                                                   Violation: 18 U.S.C. § 1029(b)(2)
                                                   (Conspiracy to Commit Access Device
                                                   Fraud)

          That sometime in or around December 2018, in the Eastern District of Texas and

 elsewhere, and Craig Beason, knowingly

 and with the intent to defraud, did combine, conspire, and agree with each other and other

 persons known and unknown to the United States Grand Jury, to produce, use, and traffic

 in counterfeit access devices, as defined in 18 U.S.C. § 1029 (e)(2), with the intent that

 said production, use, and trafficking would affect interstate and foreign commerce by

 causing financial institutions to execute interstate monetary transactions, in violation of

  18 U.S.C. § 1029(a)(1) and (c)(l)(a)(i).
 Indictment
 Page 2
Case 4:20-cr-00047-ALM-CAN Document 10 Filed 02/12/20 Page 3 of 6 PageID #: 32




          In violation of 18 U.S.C. 1029(b)(2).


                                           COUNT FOUR

                                                       Violation: 18 U.S.C. §471
                                                       (Counterfeiting and Forging Obligations
                                                       or Securities of the United States)

  On or about the December 12, 2018, in the Eastern District of Texas,

              with intent to defraud, did counterfeit an obligation of the United States, that is,

  a falsely made, forged and counterfeited one-hundred-dollar Federal Reserve Note, Series

  of 2003A, Serial No. FF95594731A.


          In violation of 18 U.S.C. § 471.


                                           COUNT FIVE

                                                       Violation: 18 U.S.C. § 477 (Possessing
                                                       Impressions of Tools Used for
                                                       Obligations or Securities)

          On or about the December 12,2018, in the Eastern District of Texas,

                     with intent to defraud and without authority from the United States, did

 possess, an imprint, stamp, impression, digital, electronic image, and impression, made

 upon paper, of a tool, implement, and instrument used, fitted, and intended to be used for

 the purpose of printing obligations of the United States, that is, genuine Federal Reserve

 Notes.



          In violation of 18 U.S.C. § 477.




 Indictment
 Page 3
Case 4:20-cr-00047-ALM-CAN Document 10 Filed 02/12/20 Page 4 of 6 PageID #: 33




              NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE
        As a result of committing the offenses charged in this Indictment, the defendant

 shall forfeit to the United States, pursuant to 21 U.S.C. § 853, all property used to commit

 or facilitate the offenses, proceeds from the offenses, and property derived from proceeds

 obtained directly or indirectly from the offenses.


                                                      A TRUE BILL



                                                      GRAND JURY FOREPERSON

 JOSEPH D. BROWN
 UNITED STATES ATTORNEY



 G.R. JACKSON Date
 ANAND VARADARAJ N

 Attorneys for the United States




 Indictment
 Page 4
Case 4:20-cr-00047-ALM-CAN Document 10 Filed 02/12/20 Page 5 of 6 PageID #: 34




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

                                                           SEALED

                                                           Case No. 4:20CR
                                                           Judge




                                  NOTICE OF PENALTY

                                    Counts One and Two

  Violation: 21 U.S.C. § 846

 Penalty: Imprisonment for term of not more than 20 years, a fine not to exceed $ 1
                million, or both; and a term of supervised release of at least three years.

                If it is shown that the defendant committed such violation after a prior
                conviction for a felony drug offense has become final, not more than 30
                years, a fine not to exceed $2 million, or both; a term of supervised release
                of at least 6 years.


  Special
 Assessment: $100.00


                                         Count Three

 Violation: 18 U.S.C. § 1029(b)(2)

 Penalty: Imprisonment for term of not more than 5 years, a fine not to exceed
             $250,000, or both; and a term of supervised release of up to three years.

 Special
 Assessment: $100.00




 Notice of Penalty
 Page 1
Case 4:20-cr-00047-ALM-CAN Document 10 Filed 02/12/20 Page 6 of 6 PageID #: 35




                                         Count Four

 Violation:      18U.S.C. §471

 Penalty:       Imprisonment for a term of not more than 20 years, a fine not to exceed
                $250,000, or both; and a term of supervised release of up to three years.

 Special
 Assessment:    $100.00


                                         Count Five

 Violation:      18U.S.C. §477

 Penalty:       Imprisonment for a term of not more than 25 years, a fine not to exceed
                $250,000, or both; and a term of supervised release of up to three years.

 Special
 Assessment:    $100.00




 Notice of Penalty
 Page 2
